In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-134 CV

____________________


IN RE JOHN W. BANOS




Original Proceeding



MEMORANDUM OPINION
 John W. Banos seeks to compel the county judge to place a case filed by Banos on the
docket of the constitutional county court of Polk County.  After having provided the relator
with an opportunity to provide supporting documentation, we deny the petition.
	Banos, an inmate, contends he filed a petition in which he seeks damages in the
amount of $5,000 for a violation of his constitutional rights.  He contends the trial court
abused its discretion by forwarding the petition to the County Court at Law.  Banos argues
the county court has jurisdiction.  See Tex. Gov't Code Ann. § 26.042(d) (Vernon Supp.
2007).  Banos supplemented his mandamus petition with a letter from the county judge.  The
letter states that a request for assistance was being forwarded to the County Court at Law for
review and handling.  The relator  provided no other record for this Court to review.  
	It is possible that the case was forwarded to the County Court at Law either for
reasons that would be apparent from the pleading or pursuant to a valid order of transfer. 
The judges of constitutional county courts and statutory county courts may transfer cases to
and from the dockets of their respective courts, so long as the matter is within the jurisdiction
of the transferee court.  Tex. Gov't Code Ann. § 74.121 (Vernon 2005). The relator has
neither shown that the matter is outside the jurisdiction of the transferee court nor that the
judge of the county court violated a ministerial duty. Accordingly, we deny the petition for
writ of mandamus without prejudice.  See id. 
	PETITION DENIED.
									PER CURIAM
Opinion Delivered April 24, 2008

Before Gaultney, Kreger, and Horton, JJ.